DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 8/27/2021. As directed by amendment: Claims 1-2, 4-5, 8-9, 13-17, and 19-20 were amended. Claims 3, 6-7, 10-12, and 18 were not amended. No new claims were added and no claims were cancelled. Thus, Claims 1-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 9-10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fainberg et al (“Fainberg”, US 20200007396) in view of Carley (“Carley”, US 20040138858).
Regarding Claim 1, Fainberg teaches a computer-implemented method comprising: determining historical network traffic volumes of a plurality of Internet of Things (IoT) devices over one or more time intervals (par 65; par 46); 
of the plurality of IoT devices (par 46);
determining current network traffic volumes of the plurality of IoT devices (par 65; par 46); 
and presenting an interface including a first graphical depiction of the current network traffic volumes and a second graphical depiction of the distribution of the historical traffic (par 65; Current network traffic and historical network traffic are depicted visually.) 
Fainberg does not explicitly teach determining standard deviation information identifying a distribution of historical traffic volumes across a set of standard deviations relative to a baseline and over the one or more time intervals; volumes across the set of standard deviations relative to the baseline, wherein one or more current network traffic volumes that exceed a predetermined threshold number of standard deviations are presented with or according to one or more visual features that distinguish the one or more current network traffic volumes from other current network traffic volumes from the current network traffic volumes.  
Carley teaches determining standard deviation information identifying a distribution of historical traffic volumes across a set of standard deviations relative to a baseline and over the one or more time intervals (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; par 45; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average. Each collective average (baseline) is associated with a set of standard deviations.); 
volumes across the set of standard deviations relative to the baseline (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average. Each collective average (baseline) is associated with a set of standard deviations.);
wherein one or more current network traffic volumes that exceed a predetermined threshold number of standard deviations are presented with or according to one or more visual features that distinguish the one or more current network traffic volumes from other current network traffic volumes from the current network traffic volumes (par 53; par 81-83).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine anomalies if traffic measurements are too far away from usual or average traffic (Carley; par 82-84). 
Regarding Claim 4, Fainberg and Carley teach the computer-implemented method of claim 1.
Fainberg teaches of the plurality of IoT devices (par 46);
associated with the plurality of IoT devices (par 46; par 49; par 65);
associated with network traffic corresponding to the plurality of IoT devices (par 46; par 49; par 65);
associated with the network traffic corresponding to the plurality of IoT devices (par 46; par 49; par 65);
Fainberg does not explicitly teach further comprising: determining changes in network traffic metrics over the one or more time intervals, the changes in network traffic metrics comprising changes in at least one of throughputs, amounts of latency, and amounts of jitter, the changes being over the one or more time intervals; and presenting, via the interface, a third graphical depiction of the changes in at least one of the throughputs, the amounts of latency, and the amounts of jitter.  
Carley teaches further comprising: determining changes in network traffic metrics over the one or more time intervals, the changes in network traffic metrics comprising changes in at least one of throughputs, amounts of latency, and amounts of jitter, the changes being over the one or more time intervals (par 85; par 41; Fig. 3, element 226, par 81-83; The performance measurements and statistical calculations can be in a graphical format.); 
and presenting, via the interface, a third graphical depiction of the changes in at least one of the throughputs, the amounts of latency, and the amounts of jitter (par 85; par 41; Fig. 3, element 226, par 81-83; The performance measurements and statistical calculations can be in a graphical format.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine anomalies if traffic measurements are too far away from usual or average traffic (Carley; par 82-84). 
Regarding Claim 6, Fainberg and Carley teach the computer-implemented method of claim 1.
Fainberg teaches of an IoT device of the plurality of IoT devices (par 46).
further comprising: determining a µ-value from at least one of a mean, a median, a mode, or an expected value from a set of values of a network metric; determining a first subset of the values that are one or more standard deviations less than the µ-value; and determining a second subset of the values that are one or more standard deviations greater than the µ-value.  
Carley teaches further comprising: determining a µ-value from at least one of a mean, a median, a mode, or an expected value from a set of values of a network metric (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average.); 
determining a first subset of the values that are one or more standard deviations less than the µ-value (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average.); 
and determining a second subset of the values that are one or more standard deviations greater than the µ-value (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine anomalies if traffic measurements are too far away from usual or average traffic (Carley; par 82-84).
Regarding Claim 9, Fainberg and Carley teach the computer-implemented method of claim 1.
Fainberg does not explicitly teach wherein the one or more visual features comprise one or more visual attributes of one or more values corresponding to the one or more current network traffic volumes that exceed the predetermined threshold number of standard deviations, the one or more values being presented according to the one or more visual attributes, wherein the one or more visual attributes indicate that the one or more values exceed the predetermined threshold number of standard deviations.
Carley teaches wherein the one or more visual features comprise one or more visual attributes of one or more values corresponding to the one or more current network traffic volumes that exceed the predetermined threshold number of standard deviations, the one or more values being presented according to the one or more visual attributes, wherein the one or more visual attributes indicate that the one or more values exceed the predetermined threshold number of standard deviations (par 53; par 81-83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine anomalies if traffic measurements are too far away from usual or average traffic (Carley; par 82-84).
Regarding Claim 10, Fainberg and Carley teach the computer-implemented method of claim 1.
further comprising: determining a group of IoT devices from among the plurality of IoT devices based on one or more shared characteristics among the group (Fig. 5-6, elements {506, 510}, par 38, par 120); 
and presenting a stacked representation of the group of IoT devices in the interface (Fig. 5-6, elements {506, 510}, par 38, par 120; The destination groups are groups of IoT devices stacked.).  
Regarding Claim 13, Fainberg teaches a system, comprising: one or more processors (par 169); 
and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to (par 167-169):
The remainder of Claim 13 can be rejected with the same reasoning as Claim 1.
Regarding Claim 16, Fainberg and Carley teach the system of claim 13.
Fainberg further teaches the at least one computer-readable storage medium further comprising instructions which when executed by the one or more processors, cause the one or more processors to (par 167-169): 
of the plurality of IoT devices (par 46). 
Fainberg does not explicitly teach determine changes in network traffic metrics over the one or more time intervals, the changes in network traffic metrics comprising changes in at least one of throughputs, amounts of latency, amounts of jitter, amounts of data loss, or amounts of errors over the one or more time intervals; and present, via the interface, a third graphical depiction of the changes in at least one of the throughputs, amounts of latency, amounts of jitter, amounts of data loss, or amounts of errors.  
Carley teaches determine changes in network traffic metrics over the one or more time intervals, the changes in network traffic metrics comprising changes in at least one of throughputs, amounts of latency, amounts of jitter, amounts of data loss, or amounts of errors over the one or more time intervals (par 41; par 81-83; Fig. 3, element 222, par 78; The amounts of data loss is the packets lost or percent packets lost. Amounts of errors are also shown in the display chart.); 
and present, via the interface, a third graphical depiction of the changes in at least one of the throughputs, amounts of latency, amounts of jitter, amounts of data loss, or amounts of errors (par 85; par 41; par 81-83; Fig. 3, element 222, par 78; The performance measurements and statistical calculations can be in a graphical format. The amounts of data loss is the packets lost or percent packets lost. Amounts of errors are also shown in the display chart.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine anomalies if traffic measurements are too far away from usual or average traffic (Carley; par 82-84).
Claims 2-3, 5, 8, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fainberg and Carley in view of Pera et al (“Pera”, US 20170093625).
Regarding Claim 2, Fainberg and Carley teach the computer-implemented method of claim 1. 
	Fainberg further teaches of the plurality of IoT devices (par 46).
Fainberg does not explicitly teach further comprising: determining upload traffic volumes over the one or more time intervals; and determining download traffic volumes over the one or more time intervals, wherein the historical network traffic volumes comprise the upload traffic volumes and the download traffic volumes, wherein the distribution of historical traffic volumes comprises a first distribution of the upload traffic volumes and a second distribution of the download traffic volumes, and wherein the second graphical depiction comprises a graphical depiction of the first distribution of the upload traffic volumes and a separate graphical depiction of the second distribution of the download traffic volumes.  
Pera teaches further comprising: determining upload traffic volumes over the one or more time intervals (Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83); 
and determining download traffic volumes over the one or more time intervals (Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83), 
wherein the historical network traffic volumes comprise the upload traffic volumes and the download traffic volumes (Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83), 
wherein the distribution of historical traffic volumes comprises a first distribution of the upload traffic volumes and a second distribution of the download traffic volumes (Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83), 
and wherein the second graphical depiction comprises a graphical depiction of the first distribution of the upload traffic volumes and a separate graphical depiction of the second distribution of the download traffic volumes (Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg and Carley with the dashboard of Pera because it allows network administrators to graphically view and compare download and upload traffic simultaneously. This can be helpful in ensuring that both download speeds and upload speeds are acceptable.
	 Regarding Claim 3, Fainberg and Carley teach the computer-implemented method of claim 1.
	Fainberg teaches of the plurality of IoT devices (par 46).
	Fainberg does not explicitly teach further comprising: determining upload throughputs over the one or more time intervals; determining download throughputs over the one or more time intervals; and determining additional standard deviation information identifying an additional distribution of the upload throughputs across an associated set of standard deviations relative to a respective baseline and a different additional distribution of the download throughputs across a different associated set of standard deviations relative to an additional respective baseline, wherein the interface includes a third graphical depiction of the additional distribution of the upload throughputs and a fourth graphical depiction of the different additional distribution of the download throughputs.  
Carley teaches determining download throughputs over the one or more time intervals (Fig. 5, element 214, par 81-83; par 45); 
and determining additional standard deviation information identifying an additional distribution across an associated set of standard deviations relative to a respective baseline (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average. Each collective average (baseline) is associated with a set of standard deviations. The additional distribution is another row of collective average/Avg, Std Dev, and throughput values.)
and a different additional distribution of the download throughputs across a different associated set of standard deviations relative to an additional respective baseline (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 81-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average. Each collective average (baseline) is associated with a set of standard deviations. The different additional distribution is another different row of collective average/Avg, Std Dev, and throughput values.), 
wherein the interface includes a third graphical depiction of the additional distribution (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 81-83; par 85; The additional distribution is another row of collective average/Avg, Std Dev, and throughput values. The performance measurements and statistical calculations belonging to the additional distribution can be in a graphical format.);
and a fourth graphical depiction of the different additional distribution of the download throughputs (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 81-83; par 85; The different additional distribution is another different row of collective average/Avg, Std Dev, and throughput values. The performance measurements and statistical calculations belonging to the different additional distribution can be in a graphical format.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine anomalies if traffic measurements are too far away from usual or average traffic (Carley; par 82-84). 
Fainberg and Carley do not explicitly teach further comprising: determining upload throughputs over the one or more time intervals; of the upload throughputs.
Pera teaches further comprising: determining upload throughputs over the one or more time intervals (Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83); 
of the upload throughputs (Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg and Carley with the dashboard of Pera because it allows network administrators to graphically view and compare download and upload traffic simultaneously. This can be helpful in ensuring that both download speeds and upload speeds are acceptable.
Regarding Claim 5, Fainberg and Carley teach the computer-implemented method of claim 1. 
Fainberg teaches further comprising: determining current temporal network traffic metrics of the plurality of IoT devices (par 65; par 46; The current temporal network traffic metrics are the current/real-time network traffic. Current network traffic and historical network traffic are depicted visually.); 
of an IoT device of the plurality of IoT devices (par 46);
and presenting temporal network traffic metrics of the IoT device (par 65; par 46; The temporal network traffic metrics are the historical network traffic. Current network traffic and historical network traffic are depicted visually.).  
Fainberg does not explicitly teach receiving a selection input associated with a third graphical depiction of the current temporal network traffic metrics.
Pera teaches receiving a selection input associated with a third graphical depiction of the current temporal network traffic metrics (par 72; Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83; The selection input is the input selected by the user to get to the dashboard page.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg and Carley with the dashboard of Pera because it allows network administrators to graphically view and compare download and upload traffic simultaneously. This can be helpful in ensuring that both download speeds and upload speeds are acceptable.
Regarding Claim 8, Fainberg and Carley teach the computer-implemented method of claim 1.
Fainberg further teaches current temporal network traffic metrics (par 65; The current temporal network traffic metrics are the current/real-time network traffic.);
of the plurality of IoT devices (par 46);
of an IoT device of the plurality of IoT devices (par 46);
of the IoT device (par 46).
Fainberg does not explicitly teach further comprising presenting, via the interface, a third graphical depiction of temporal network traffic metrics, wherein the third graphical depiction of the temporal network traffic metrics comprises a color or a shade representing a number of standard deviations of a current throughput.  
Carley teaches further comprising presenting, via the interface, a third graphical depiction of temporal network traffic metrics (Fig. 5, element 214, par 81-83; The third graphical depiction is display chart 214.), 
wherein the third graphical depiction of the temporal network traffic metrics comprises a color or a shade representing a number of standard deviations of a throughput (Fig. 5, element 214, par 81-83; The third graphical depiction is display chart 214. The second information is the information of the display chart 214.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine (Carley; par 82-84).
Fainberg and Carley do not explicitly teach current throughput.
Pera teaches current throughput (Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg and Carley with the dashboard of Pera because it allows network administrators to graphically view and compare download and upload traffic simultaneously. This can be helpful in ensuring that both download speeds and upload speeds are acceptable.
Regarding Claim 14, Claim 14 can be rejected with the same reasoning as Claim 2.
Regarding Claim 15, Claim 15 can be rejected with the same reasoning as Claim 3.
Regarding Claim 17, Fainberg teaches a non-transitory computer-readable storage medium having stored therein instructions which, when executed by one or more processors of a system, cause the system to: 
determine historical network traffic volumes of a plurality of Internet of Things (IoT) devices over one or more time intervals (par 65; par 46); 
determine temporal network traffic metrics of the plurality of IoT devices over the one or more time intervals (par 65; par 46; The temporal temporal network traffic metrics are the historical/stored network traffic.); 
of the plurality of IoT devices (par 46);
determine current network traffic volumes of the plurality of IoT devices (par 65; par 46); 
determine current temporal network traffic metrics of the plurality of IoT devices (par 65; par 46; The current temporal network traffic metrics are the current/real-time network traffic.); 
and present an interface including a first graphical depiction of the current network traffic volumes (par 65; Current network traffic and historical network traffic is depicted visually.), 
a second graphical depiction of the first distribution of historical traffic volumes (par 65; Current network traffic and historical network traffic is depicted visually.).
Fainberg does not explicitly teach determine, standard deviation information identifying a first distribution of historical traffic volumes across a first set of standard deviations relative to a first baseline; and a second distribution of temporal traffic metrics across a second set of standard deviations relative to a second baseline, the first distribution of historical traffic volumes and the second distribution of temporal traffic metrics corresponding to the one or more time intervals; and a third graphical depiction of the second distribution of temporal traffic metrics, and a fourth graphical depiction of the current temporal network traffic metrics.
Carley teaches determine, standard deviation information identifying a first distribution of historical traffic volumes across a first set of standard deviations relative to a first baseline (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average. Each collective average (baseline) is associated with a set of standard deviations. The first distribution is a row of collective average/Avg and Std Dev values.)
and a second distribution of temporal traffic metrics across a second set of standard deviations relative to a second baseline (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average. Each collective average (baseline) is associated with a set of standard deviations. The second distribution is another row of collective average/Avg and Std Dev values.), 
the first distribution of historical traffic volumes and the second distribution of temporal traffic metrics corresponding to the one or more time intervals (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average. Each collective average (baseline) is associated with a set of standard deviations. The second distribution is another row of collective average/Avg and Std Dev values.); 
and a third graphical depiction of the second distribution of temporal traffic metrics (Fig. 5, element 214, par 81-83; The third graphical depiction is display chart 214.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine anomalies if traffic measurements are too far away from usual or average traffic (Carley; par 82-84). 
a fourth graphical depiction of the current temporal network traffic metrics.
Pera teaches a fourth graphical depiction of the current temporal network traffic metrics (par 72; Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83; The fourth graphical depiction is the dashboard of Fig. 10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg and Carley with the dashboard of Pera because it allows network administrators to graphically view and compare download and upload traffic simultaneously. This can be helpful in ensuring that both download speeds and upload speeds are acceptable.
The remainder of Claim 17 can be rejected with the same reasoning as Claim 1.
	Regarding Claim 19, Fainberg, Carley, and Pera teach the non-transitory computer-readable storage medium of claim 17.
	Fainberg further teaches of an IoT device of the plurality of IoT devices (par 46);
of the IoT device (par 46).
Fainberg does not explicitly teach wherein the fourth graphical depiction of the current temporal network traffic metrics comprises a color or a shade representing a number of standard deviations of a current throughput.  
Carley teaches a color or a shade representing a number of standard deviations of a current throughput (Fig. 5, element 214, par 81-83).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance (Carley; par 82-84).
Fainberg and Carly do not explicitly teach wherein the fourth graphical depiction of the current temporal network traffic metrics comprises.
Pera teaches wherein the fourth graphical depiction of the current temporal network traffic metrics comprises (par 72; Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83; The fourth graphical depiction is the dashboard of Fig. 10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg and Carley with the dashboard of Pera because it allows network administrators to graphically view and compare download and upload traffic simultaneously. This can be helpful in ensuring that both download speeds and upload speeds are acceptable.
Regarding Claim 20, Fainberg, Carley, and Pera teach the non-transitory computer-readable storage medium of claim 17.
wherein the first graphical depiction of the current network traffic volumes or the fourth graphical depiction of the current temporal network traffic metrics (par 65; par 46; Current network traffic is depicted visually.);
current network traffic volume of the IoT device (par 65; par 46).
Fainberg does not explicitly teach comprises a number of graphical elements corresponding to a number of standard deviations of at least one of a network traffic volume or a current temporal network traffic metric from a µ-value of at least one of the historical network traffic volumes or the temporal network traffic metrics.   
Carley teaches comprises a number of graphical elements corresponding to a number of standard deviations of at least one of a network traffic volume or a current temporal network traffic metric from a µ-value of at least one of the historical network traffic volumes or the temporal network traffic metrics (Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average. The third graphical depiction is display chart 214. The chart 214 consists of network traffic volumes such as historical network traffic volumes and temporal network traffic metrics.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine anomalies if traffic measurements are too far away from usual or average traffic (Carley; par 82-84).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fainberg and Carley in view of Harrang et al (“Harrang”, US 20110047287).
Regarding Claim 7, Fainberg and Carley teach the computer-implemented method of claim 1.
Fainberg further teaches of an IoT device of the plurality of IoT devices (par 46);
of the IoT device (par 46).
wherein the first graphical depiction of the current network traffic volumes comprises a bar having length that is a ratio between a current network traffic volume and a maximum network traffic volume.
Harrang teaches wherein the first graphical depiction of the current network traffic volumes comprises a bar having length that is a ratio between a current network traffic volume and a maximum network traffic volume (Fig. 8, elements {802, 804, 806}, par 84; The current network traffic is the cross traffic 804. The maximum network traffic volume is the total traffic throughput capacity 802.).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg and Carley with the representational block diagrams of traffic of Harrang because it enables for the system to provide a visual representation of traffic being used up versus the total traffic volume available so that a user can easily view whether traffic being utilized is close to exceeding total traffic volume available.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fainberg and Carley in view of Zimmerman et al (“Zimmerman”, US 20180246484).
Regarding Claim 11, Fainberg and Carley teach the computer-implemented method of claim 1.
Fainberg and Carley do not explicitly teach further comprising: receiving registration information for an IoT device of the plurality of IoT devices via a client device scanning a machine-readable code of the IoT device.
further comprising: receiving registration information for an IoT device of the plurality of IoT devices via a client device scanning a machine-readable code of the IoT device (par 230).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg and Carley with the barcode scanning of Zimmerman because it allows for an automatic process of registering devices by scanning device barcodes, as opposed to a user manually having to enter in information for registration of devices.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fainberg and Carley in view of Pochuev et al (“Pochuev”, US 20200145409).
Regarding Claim 12, Fainberg and Carley teach the computer-implemented method of claim 1.
Fainberg does not explicitly teach further comprising: receiving a request including a uniform resource locator to a machine usage description for an IoT device of the plurality of IoT devices; and registering the IoT device based on the request.  
Carley teaches receiving a request including a further comprising: receiving a request including a uniform resource locator to an (object) (par 44; par 65; par 58; par 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the URL pointing to an object of Carley because it allows for links to files or objects that may be stored in larger repositories. This saves resources within messages that contain a URL.
further comprising: receiving a request including a uniform resource locator (comprised by) a machine usage description for an IoT device of the plurality of IoT devices; and registering the IoT device based on the request.  
Pochuev teaches further comprising: receiving a request including a uniform resource locator (comprised by) a machine usage description for an IoT device of the plurality of IoT devices (Fig. 2, element 207, par 44; The request is the device profile information 207 that is sent to the device provisioning service. The machine usage description is the manufacturer usage description (MUD).); 
and registering the IoT device based on the request (Fig. 2, element 219, par 44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg and Carley with the device provisioning service of Pochuev because it allows for the registration of IoT devices in a secure manner (Pochuev; par 44). The invention of Carley teaches a request including a URL to an object. The request of Pochuev is modified by including an additional URL to the MUD file instead of sending the MUD file. This saves space on the device and in the request because the MUD file does not have to be stored on the device or in the request. Thus, Fainberg modified by Carley and further modified by Pochuev teaches a request including a uniform resource locator to a machine usage description.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fainberg, Carley, and Pera in view of Harrang.
Regarding Claim 18, Fainberg, Carley, and Pera teach the non-transitory computer-readable storage medium of claim 17.
of an IoT device of the plurality of IoT devices (par 46);
of the IoT device (par 46).
Fainburg does not explicitly teach wherein the first graphical depiction of the current network traffic volumes comprises a bar having length that is a ratio between a current network traffic volume and a maximum network traffic volume.
Harrang teaches wherein the first graphical depiction of the current network traffic volumes comprises a bar having length that is a ratio between a current network traffic volume and a maximum network traffic volume (Fig. 8, elements {802, 804, 806}, par 84; The current network traffic is the cross traffic 804. The maximum network traffic volume is the total traffic throughput capacity 802.).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg, Carley, and Pera with the representational block diagrams of traffic of Harrang because it enables for the system to provide a visual representation of traffic being used up versus the total traffic volume available so that a user can easily view whether traffic being utilized is close to exceeding total traffic volume available.
Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: Applicant respectfully submits that, like Fainberg, Carley (including the cited portions of Carley and the remaining disclosure of Carley) fails to disclose or even suggest "wherein one or more current network traffic volumes that exceed a predetermined threshold 
Examiner’s Response: As previously mentioned in the 35 U.S.C. 103 rejection of Claim 1, Fainberg teaches of the plurality of IoT devices (par 46);
Fainberg does not explicitly teach wherein one or more current network traffic volumes that exceed a predetermined threshold number of standard deviations are presented with or according to one or more visual features that distinguish the one or more current network traffic volumes from other current network traffic volumes from the current network traffic volumes.  
Carley teaches wherein one or more current network traffic volumes that exceed a predetermined threshold number of standard deviations are presented with or according to one or more visual features that distinguish the one or more current network traffic volumes from other current network traffic volumes from the current network traffic volumes (par 53; par 81-83).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine anomalies if traffic measurements are too far away from usual or average traffic (Carley; par 82-84). 
Please refer to the 35 U.S.C. 103 rejection of Claim 1 for more information.
Argument 2: Moreover, Applicant notes that the displayed statistics in the cited portions of Carley refer to end-to-end statistics of a web site having a particular URL, and do not relate to Internet of Things (IoT) devices or, more specifically, traffic volumes (current or historical) of IoT devices. See, e.g., Carley at FIGs. 3-5 and paragraphs [0074]-[0077]. 
Examiner’s Response: In response to applicant's argument that Carley is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Carley relates to statistical measurements of performance characteristics of an information network (Carley; par 1). These measurements include network traffic performance (Carley; Abstract). This is in the same field of endeavor as the claimed invention as well as Fainberg which relates to network traffic measurements and monitoring (Fainberg; par 34). Further, the IoT devices of Fainberg are relied upon and modified by the statistical traffic measurements of Carley in order to produce the claimed invention.
Argument 3: Since both Fainberg and Carley fail to disclose or suggest "determining standard deviation information identifying a distribution of historical traffic volumes of the plurality of IoT devices across a set of standard deviations relative to a baseline and over the one or more time intervals", it follows that the combination of Fainberg and Carley also fails to disclose or suggest the foregoing features of claim 1. 
Examiner’s Response: As previously mentioned in the 35 U.S.C. 103 rejection of Claim 1, Fainberg teaches of the plurality of IoT devices (par 46);
determining standard deviation information identifying a distribution of historical traffic volumes across a set of standard deviations relative to a baseline and over the one or more time intervals; 
Carley teaches determining standard deviation information identifying a distribution of historical traffic volumes across a set of standard deviations relative to a baseline and over the one or more time intervals (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; par 45; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average. Each collective average (baseline) is associated with a set of standard deviations.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine anomalies if traffic measurements are too far away from usual or average traffic (Carley; par 82-84).
Please refer to the 35 U.S.C. 103 rejection of Claim 1 for more information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gotesdyner et al (US 20120192016), Abstract - In an embodiment, a data processing method comprises: a computer obtaining occurrence data representing one or more performance measurements collected for a network device and associated with one or 
Sartran et al (20170279698), Abstract - In one embodiment, a device in a network determines cluster assignments that assign traffic data regarding traffic in the network to activity level clusters based on one or more measures of traffic activity in the traffic data. The device uses the cluster assignments to predict seasonal activity for a particular subset of the traffic in the network. The device determines an activity level for new traffic data regarding the particular subset of traffic in the network. The device detects a network anomaly by comparing the activity level for the new traffic data to the predicted seasonal activity.
Ryan et al (US 20190379589, provisional number: 62683889), Abstract - Systems and methods for detecting patterns in data from a time-series are provided. In one implementation, a method for pattern detection includes obtaining data in a time-series and creating one-dimensional or multi-dimensional windows from the time-series data. The one-dimensional or multi-dimensional windows are created either independently or jointly with the time-series. The method also includes training a deep neural network with the one-dimensional or multi-dimensional windows utilizing historical and/or .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                                        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444